This is a companion case to that of Kemp Barbe v. Stone, as Sheriff of Volusia County, Florida, decided this day.
This petitioner and Kemp Barbe were charged as co-defendants. They each sued out writ of habeas corpus and the hearing on both writs was had together with the result that judgment was entered remanding the petitioner to the custody of the Sheriff without bail.
No reversible error is made to appear by the record. Therefore, the judgment should be, and is hereby, affirmed.
  DAVIS, C. J., and WHITFIELD, BROWN and BUFORD, J. J., concur. *Page 143